Citation Nr: 1037026	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Retired Enlisted Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, AK.   

The Veteran provided testimony at a March 2007 hearing before the 
regional office.  A transcript of the proceeding is associated 
with the claims folder.  The Veteran was scheduled for a hearing 
before the Board in September 2008; however, he did not appear 
for the hearing.  

The Board previously remanded the Veteran's claim in December 
2008 and 2009.  However, as there has not been substantial 
compliance with the remand directives, the appeal must be 
remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The case was most recently certified to the Board by the Phoenix, 
Arizona RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded the case in December 2009 for a review of the 
record and an addendum opinion.  Although a VA examination and 
opinion was provided, the Board finds that additional development 
is necessary prior to adjudication.  Specifically, a review of 
the record and an addendum opinion must be provided for the 
reasons discussed below.  
  
The Veteran contends that he suffers from Hepatitis C as a result 
of service, specifically a pneumatic injection.  Service 
treatment records show that he was treated for non-specific mild 
Hepatitis in June 1973.  The July 1974 separation examination was 
normal.  In January 2001, he was diagnosed with acute or 
unspecified Hepatitis C.  With respect to risk factors, VA 
clinical records dated in April 2003 contain the Veteran's 
reports of transnasal cocaine use until two months prior to 
treatment, current abuse of alcohol and a history of intravenous 
drug use from approximately 1970 to 1975.   

In December 2004, a VA examiner noted the Veteran's in-service 
diagnosis of Hepatitis and his reported 20-year history of 
intravenous drug use and concluded that the Veteran's Hepatitis C 
is most likely not related to his service and is due to his drug 
abuse.  

Pursuant to the December 2008 Board remand, the Veteran underwent 
a VA examination in January 2009, at which time he denied any 
drug use (including IV)  or other risk factors during service.  
He indicated that he did receive a pneumatic vaccination upon 
entrance to the military in 1972, which is approximately a year 
prior to his mild hepatitis complaint.  The Veteran reported a 
history of intranasal cocaine abuse subsequent to his discharge 
from service, but denied ever using any IV drugs.  

The examiner diagnosed Hepatitis C and opined that it is at least 
as likely as not that the Veteran's mild hepatitis presentation 
with a nonspecific diagnosis in 1973 in service is related to the 
Veteran's Hepatitis C infection, though this opinion is based 
upon the acceptance of the Veteran's risk factor being pneumatic 
vaccination transmission.  The examiner noted that this was based 
on the Veteran's report of no other known risk factors at the 
time, especially given that his reported behaviors of risk 
occurred approximately ten years subsequent to discharge from 
service.

The Board remanded the claim again in December 2009 for further 
clarification of the medical opinion because the January 2009 
examiner did not address whether the Veteran's in-service IV drug 
use, which reportedly occurred prior to the diagnosis of non-
specific hepatitis, is a risk factor which could have caused 
hepatitis.  The examiner was instructed that the Veteran was 
competent to report that he received a pneumatic-type injection 
in-service; however, there was no evidence in the service 
treatment records that he suffered any reaction or required any 
treatment after such an injection.  

At a February 2010 VA examination conducted pursuant to the 
remand, the Veteran vehemently denied the use of IV drug use 
during service, as well as other risk factors, but did admit to 
intranasal cocaine use from the early 1980's to 1989.  The 
diagnosis was mild chronic hepatitis C.  The examiner noted the 
Board's instruction that records include the Veteran's reported 
history of IV drug abuse from approximately 1970 to 1975 and the 
Veteran's denial of any such use.  The examiner further indicated 
that there is no other corroborating document that he could find 
which substantiates this statement supposedly from a VA examiner.  
The examiner concluded, "[i]f this is fact," then the Veteran's 
current hepatitis C is at least as likely as not caused by or a 
result of his service.  The examiner further noted that IV drug 
use is one of the major established factors in contracting 
hepatitis C, however, indicating that the Veteran's claim of use 
of the pneumatic gun for vaccination could also be a factor if it 
could be proven that the pneumatic gun was nonsterile.  The 
examiner concluded, however, if asked which is a more reasonable 
cause of infection, IV drug use or use of a pneumatic gun for 
vaccination, his opinion is definitely in favor of IV drug use.  

Unfortunately, further clarification is required because the 
opinion is inadequate.  The opinion appears to be based on the 
"fact" that the Veteran did not use IV drugs in service and 
whether it could be proven that the pneumatic injector was 
nonsterile.  Although the examiner said he could find no 
corroborating document in the record, there is an April 2003 VA 
outpatient treatment record which documents the Veteran's 
reported history of intravenous drug use from approximately 1970 
to 1975.  

Since the premise of the opinion is incorrect, the examiner 
should review the record again and address whether his opinion is 
changed, given the correct facts.  The examiner should the 
Veteran has offered inconsistent statements regarding whether, 
and when, he used IV drugs.  In April 2003, in the course of 
obtaining treatment, he reported a history of IV drug use during 
service.  At the January 2009 examination, he denied ever using 
IV drugs; in February 2010 he denied the use of IV drugs during 
service, but said he used them from 1980 to 1989.  As for the 
claimed injection, the Board accepts the Veteran's report that he 
received such an injection, but notes there is no indication as 
to whether the injector was nonsterile and his service treatment 
records do not show that he suffered any reaction or received any 
treatment after the injection. 

Accordingly, the case is REMANDED for the following action:

1.  Request the examiner who conducted the 
February 2010 VA examination review the 
record and provide an addendum to the 
examination report.  The examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's currently diagnosed Hepatitis C is 
related to service.

The examiner should discuss the significance 
of the possible risk factors; specifically, 
the Veteran's in-service drug use (as 
reported by the Veteran in the course of 
obtaining treatment in April 2003) and the 
reported in-service inoculation with 
pneumatic injector.  The examiner should also 
discuss the significance of the in-service 
diagnosis of non-specific mild hepatitis and 
whether that diagnosis is related to the 
post-service diagnosis of Hepatitis C.   

The examiner must provide a rationale for any 
opinion.  

2.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

